Citation Nr: 0610051	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  95-28 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  It appears that 
the Waco, Texas, RO, gained jurisdiction over the veteran's 
case. 

The veteran testified at a June 1995 hearing at the RO, but 
otherwise failed to attend a scheduled May 2003 hearing at 
the Board. 

In July 2003, the Board remanded the pending issue, as well 
as an issue of whether new and material evidence had been 
received to reopen a claim of service connection for a left 
foot disorder, for VA examination and other evidentiary 
concerns.  A January 2005 rating decision reopened and 
granted a claim of service connection for residuals of left 
foot trauma and subtalar spur resection (claimed as left foot 
disorder), which resulted in a total grant of benefits sought 
on appeal for that issue.



FINDING OF FACT

The veteran's MS as likely as not manifested before April 
1986 (within the seven-year presumptive period).  



CONCLUSION OF LAW

Service connection for multiple sclerosis is warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Consideration of VA's application of the Veterans Claims 
Assistance Act, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need not be 
assessed given the favorable outcome detailed below.  Any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131.

Service connection for MS may be granted if the disease 
becomes manifest to a compensable degree within seven years 
following separation from active military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the record contains an August 2004 VA 
examination that had not addressed the veteran's service 
medical records and physical complaints therein, (nor the 
medical evidence of record that was generated within the 
seven-year post-service presumptive period), prior to 
generating an opinion that it was unlikely that the veteran's 
initial presentation of MS preceded 1990.

Thus, in November 2005, the Board sought a medical expert 
opinion to answer the question of when the veteran's 
currently diagnosed MS manifested based upon a comprehensive 
review of the record.

A January 2006 expert opinion explicitly reviewed the 
veteran's service medical records, and while noting various 
symptoms in service, the assessor stated that though the 
reported symptoms could have conceivably indicated early 
multiple sclerosis, the presence of the condition prior to 
April 1979 seemed unlikely.

He pointed out, however, that at a September 1984 VA 
examination, the veteran had described, in addition to 
swelling and pain in her calves, "tiredness" in her legs.  
The 1984 examiner had written:  "She is constantly tired and 
had difficulty walking for prolonged periods of time and 
climbing up steps because this causes more tiredness and pain 
in her legs."  At the time of these complaints, the veteran 
was evaluated in relation to her venous insufficiency and 
left ankle injury, but the 2006 medical expert noted that it 
was possible these symptoms might have had, at least in part, 
a neurological basis.  After that, the veteran had surgery in 
September 1992, and minor abnormalities of motor or sensory 
function from that point on could easily have been 
misattributed to her orthopedic problems, delaying the 
diagnosis of MS, which was in any case confirmed the 
following spring.  

The expert noted that the claim therefore came down to 
interpreting the symptoms of tiredness and fatigue that she 
reported in 1984, the last clinical encounter from the 
critical seven-year period after military service.  The 
opinion stated that given the difficulty of recognizing the 
early symptoms of multiple sclerosis, the paucity of clinical 
data, and the masking effect of the various problems 
afflicting her legs, it was as likely as not that the veteran 
had manifestations of MS before April of 1986.

Because the preceding opinion reflects a studied review of 
the veteran's claims file, and offers a rationale for its 
opinion, see Bloom v. West, 12 Vet. App. 18 (1999), and 
because the Board cannot generate its own medical conclusion, 
see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
opinion is relied upon to conclude that the veteran's MS 
manifested to the extent necessary within the appropriate 
period to be presumptively service connected. 

At the very least, the positive January 2006 VA opinion, when 
balanced against any negative evidence in the record, 
requires that the benefit of the doubt be given to the 
veteran regarding the issue of whether her MS is 
etiologically related to military service.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for multiple sclerosis is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


